Title: To George Washington from Samuel Powel, 24 October 1791
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia October 24. 179[1]

Agreeably to your Request, I have now the Pleasure to send you an Extract from my Letter to Arthur Young Esquire, relative to the Prices of the following Articles in Pennsylvania, vizt

          
            Wheat ⅌ Bushell
            6/ to 6/4
          
          
            Rye
            3/9 to 4/
          
          
            Indian Corn
            2/6
          
          
            Oats
            1/8
          
          
            Barley
            4/
          
          
            Clover Hay ⅌ Ton
            £4.10
          
          
            Beef ⅌ cwt
            1.5
          
          
            Pork ⅌ Do
            1.7.6
          
          
            A good working Horse
            £20
          
          
            A pair of good working Oxen 9 Cwt each
            20 to £24
          
          
            A Milch Cow & Calf
            5 to 6
          
          
            Store Sheep by the Flock
            10/ to 15/
          
          
            Wool
            
          
          
            dressed Flax
            
          
          
            Bricks ⅌ Thousand
            22/6
          
          
            Stone Lime ⅌ Bushell
            11d. to 12d.
          
        
Cultivated Farms of good Land, in the Old Counties not within Twenty Miles of Philadelphia, extremely various. The average at Random, perhaps £5 ⅌ Ac. The Par of Exchange with Great Britain 166 An english Guinea passes current at 35/″. With Respect to Taxes, the second Object of Enquiry, my Information is as follows, and I believe it may be relied on


          
            
            Acres oneach Farm
            PoorTax
            CountyTax
            RoadTax
            
          
         
            Franklin County
           360
           none
           40/
           35/
            last Yr
          
          
            York County
            500
            none
            40/
            30/
            
          
          
            Northumberland
            300
            none
            10/
            30/
            highest in County
          
          
            Fayette County
            364
            15/ 
            10/
            —
            
          
          
            Cumberland Co.
            750
            2/6
            60/
            27/
            
          
          
            Chester County
            500
            35/ 
            70/
            35/
            
          
          
            Delaware County
            450
            30/ 
            60/
            60/
            
          
          
            Washington County
            300
            none
            20/
            12/
            highest in County
          
          
            Philadelphia County
            80 
            16/10
             22/5
             15/2
            for 179⟨o⟩
          
        
The foregoing are the Taxes on the Farms, containing the Number of Acres mentioned in the List in the Different Counties. The respective Sums make the aggregate of the Taxes upon each Farm in the respective Counties.
It is here to be observed that there are Farms in the oldest as well as in the newest Counties set down in the List, If the Information appears to you in any Respect, deficient, I will endeavor to procure such as may be more satisfactory. Tho’ I think what is herein contained must convince Mr Y. that our present Taxes are very moderate. If on this, or any other subject, I can be of any Use to you, I beg that you will freely lay your Commands on dear Sir Your affectionate & obliged humble Servt

Samuel Powel

